The record, including the documentary proof, discloses that the present claim of plaintiff is palpably false. Any verdict in his favor would have to be set aside as against the weight of the evidence. Accordingly it would have been proper to direct a verdict against him (Civ. Prac. Act, § 457-a). Order, so far as appealed from, unanimously reversed, with $20 costs and disbursements to the appellant, and a verdict directed in defendant’s favor dismissing the complaint upon the merits, with costs. Present — Peek, P. J., Glennon, Cohn, Callahan and Bergan, JJ.